DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:
In claim 8, the language of “the superalloy target has predominantly the same crystal structure” is suggested to read “the superalloy target has predominantly one crystal structure” to improve clarity. 
In claim 12, the language of “an XRD pattern for a target surface which would have been operated in a non-reactive arc process would show…” is suggested to read “when a target surface is operated in a non-reactive arc process, the operated target surface shows…” to clarify the conditional limitation. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, the language of “with regard to crystallographic coherence and epitaxy” renders the claim indefinite as it is unclear how the language is intended to limit subsequently recited feature of the super alloy target having “predominantly the same crystal structure.” The “with regard to” clause is further unclear as the instant specification only mentions crystallographic coherence and epitaxy with reference to building a perfectly fitting deposited layer on the superalloy substrate/target (Pg. 10, 12, and 21); however, the claims are only directed to a superalloy target and make no mention of a deposited layer. For examination purposes, the clause will not be interpreted to limit the claim and the superalloy target will be interpreted as requiring predominantly the same crystal structure. 
The term “similar” in claim 10 is a relative term which renders the claim indefinite. The term “similar lattice constants” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification do not provide a difference metric between the lattice constants of the intermetallic phases intended to be considered as similar. 
The term “similar” in claim 12 is a relative term which renders the claim indefinite. The term “a similar fcc cubic phase” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim language and instant specification do not provide a difference metric between the fcc cubic phases of the virgin and operated target surfaces intended to be considered as similar. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 8 requires that “the superalloy target has predominantly the same crystal structure;” however, claim 1, from which claim 8 depends, requires the target having “a proportion of a fcc crystal structure is in range of 80 to 99%.” Therefore, claim 1 already requires a predominantly fcc crystal structure and claim 8 is not seen to further limit the claim from which it depends. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 10-12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inoue et al. (US 2006/0185771, hereinafter referred to as "Inoue").
Regarding claims 1 and 8, Inoue teaches a target manufactured by a powder metallurgy process [0007], and further teaches an example of the target having a composition of a Co-based alloy with an Al alloying element, a nanocrystalline structure, an average crystallite size of 26 nm, and a relative density of 97.5% ([0069], Table 1 – comparative example 6). 
The Co-based alloy in the target of Inoue is seen to meet a superalloy as claimed according to the description of superalloy compositions provided in the instant specification (Pg. 2). 
Inoue is silent regarding a random grain orientation and fcc crystal structure content within the target structure; however, Inoue discloses forming the target by spark plasma sintering of an alloyed powder ([0043-0044], Table 1), which is identical to the method disclosed in the instant specification for forming targets having no texture, i.e., a random grain orientation (Pg. 29). It is further noted that the target manufacturing process of Inoue does not involve any forging or further thermo-mechanical treatments that would be expected to provide a preferred grain orientation in the target. In considering that Inoue teaches a target having an identical polycrystalline structure, grain size, porosity, alloy composition, and fabrication method to the instant superalloy target, the example target in Inoue would be expected to possess a random grain orientation and an fcc crystal structure content within the range as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I). 
Regarding claims 10-12, Inoue is silent regarding a crystal structure content, intermetallic phases, precipitates, and an XRD pattern of the target as claimed; however, in considering that Inoue teaches a target having an identical polycrystalline structure, grain size, porosity, alloy composition, and fabrication method to the instant superalloy target, the example target in Inoue would be expected to possess different intermetallic phases with similar lattice constants, precipitates, as well as exhibit an XRD pattern with main peaks being indexed as fcc in both virgin and operated conditions as claimed. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01(I).  



Response to Arguments
Applicant's arguments filed 04/20/2022 with regards to the rejections of claims 10 and 12 under 35 U.S.C. 112(b) have been fully considered but they are not persuasive.
Applicant argues that the term “similar” as used in claim 12 is definite in view of the instant specification and drawings. Applicant points to Fig. 2 in the present application as well as the description in Pg. 33-34 in the specification to explain that peaks of the XRD pattern for the operated target (a continuous line in Fig. 2) reveal a similar fcc cubic phased as observed for the virgin target surface (dotted line in Fig. 2), such that one skilled in the art would readily understand how to interpret the claimed phrase “similar fcc cubic phase” in claim 12. Applicant continues that the specification at Pg. 34 describes a slight shift towards higher angles on the 2Theta scale for the peaks of the operated target and concludes that, in view of the foregoing, one skilled in the art would understand from the specification the meaning of “similar fcc cubic phase” as recited in claim 12. The Examiner does not concur. Applicant’s single example in Fig. 2 of XRD peaks to be regarded as indicating “a similar fcc cubic phase” is not sufficient to provide clarity to the claim scope. There remains a significant question of degree of similarity intended within the claim as Applicant has not set forth any definitive boundary between an XRD pattern of an operated target that would be considered similar to the non-operated target XRD pattern versus not similar, and by extension, similar versus dissimilar fcc cubic phases. See MPEP 2173.05(b)(III)(C). Applicant’s description of “a slight shift towards higher angles on the 2Theta scale” includes further relative and indefinite language and is not seen to be clarifying. Absent a clear and measured difference between indicated fcc phases, any fcc cubic phase could be considered as more similar to the virgin target fcc cubic than a more dissimilar phase. 
Applicant argues that the phrase “intermetallic phases with similar lattice constants” as set forth in claim 10 is definite in view of Pg. 33-35 in the instant specification and the instant Fig. 3-5 and that one of ordinary skill in the art would understand the meaning of the phrase in view of the aforementioned portions of the disclosure. The Examiner does not concur. The recited portions of the disclosure provide no explanation of making a determination of a degree of similarity between lattice constant of the intermetallic phases. The claim scope remains indefinite to a measured difference between lattice constants to be considered as similar versus dissimilar. See MPEP 2173.05(b)(III)(C). 
  
Applicant's arguments filed 04/20/2022 with regards to the prior art rejections over Inoue (US 2006/0185771) have been fully considered but they are not persuasive. 
Applicant points to the document titled “Superalloy” as cited in the IDS dated 12/20/2021 and notes certain descriptions from the Wikipedia document in the section titled “Co-based superalloy phases,” including that there are several alloying elements found in the matrix phase of Co-based superalloys and that there is an fcc type Gamma-phase. Also mentioned are a further phase which constitutes the precipitates of the Gamma Prime phase again having an fcc crystal structure and finally a Carbide Phase which provides precipitation hardening of the Co superalloy. Applicant contends that in view of the foregoing description, one skilled in the art would recognize that Co superalloys include, besides Co, at least some of the elements mentioned, and respectively Co superalloys mainly consist of fcc-phases. The Examiner notes that none of the aforementioned phases, apart from the fcc crystal phase, are required limitations of the instant claims. Additionally, the instant claims only set forth “at least one element…as an alloying element” and not several alloying elements. The only compositional limitations set forth for the superalloy of the instant claims are that cobalt is the main metallic element and that at least one of C, Cr, W, Ni, Ti, Al, Ir, and Ta is included as an alloying element. These claim limitations also align with the description of Co-based superalloys set forth in Applicant’s own specification (Pg. 2). The alloy disclosed in Inoue is still seen to meet the claimed limitations. 
Applicant points to the document titled “High-strength nanocrystalline intermetallics with room temperature deformability enabled by nanometer thick grain boundaries” (Su et al.) as cited in the IDS dated 04/22/2022 and notes certain descriptions including that Co has an HCP structure and therefore Applicant alleges that CoAl-intermetallic alloys have a medium to high Co-content and do not crystallize in an fcc crystal structure. Applicant continues that in Su, two possible phases are mentioned of an HCP Co layer (CoAl/Co) and a regular GB (CoAl) pillar in B2 structure, which is different from an fcc-structure. Applicant concludes that the component disclosed the example of Inoue is not inherently an fcc structure. The Examiner does not concur. The Su reference makes no mention of CoAl alloys being exclusively non-fcc in structure. To the contrary, the reference includes a description of the CoAl interface having a substantially fcc structure (Fig. 5 and Pg. 6, column 1). It is also noted that the example in Inoue meets a significant amount of the claimed features including elemental composition, polycrystalline structure, average grain size, and porosity as well as being produced by an identical process to the technique recited in the instant specification for producing the instant target (Pg. 29). Following from Applicant’s claimed composition, which includes CoAl alloys, the example in Inoue is closer to the claimed invention than the alloy layer samples in Su formed by a sputtering process, and the Su reference is not seen to be sufficient to rebut the inherency of the target disclosed in Inoue. Furthermore, regarding Applicant’s interpretation that CoAl alloys do not crystallize in an fcc crystal structure, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(c).
Applicant points to Pg. 1, column 1 in the Su reference that states “most B2 intermetallic compounds (CoAl and NiAl) (8-13) are intrinsically brittle due to the lack of independent slip systems,” and contends that one skilled in the art would not use such compounds (i.e., that compound in the example of Inoue) as a superalloy because superalloys are conventionally used in gas and aircraft turbine blades which require strong components. The Examiner notes that the claims do not require any particular strength property for the recited superalloy and the claim is directed to a target, not components used in turbine blade applications. Furthermore, the disclosure of Su has no bearing on the example in Inoue as the alloy of Inoue (Co72.5A127.5 – Table 1) is not regarded as a B2 intermetallic (Co50Al50 – Su Pg. 2, col. 1), and as previously mentioned, the target of Inoue is significantly closer to the claimed invention than the samples in the Su reference. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dean Mazzola whose telephone number is (571)272-6941. The examiner can normally be reached Monday - Friday 8:00am to 4:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEAN MAZZOLA/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736